EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in telephonic communications with James Wu on or about 17 FEB 21.

The application has been amended as follows:
Claim 8, line 1, “further comprising a second barrel” has been replaced with --wherein the barrel is--.

--END OF AMENDMENT--

The above change was made because there does not appear to be sufficient enablement of a second barrel in the written description and because claim 1 introduces a barrel in line 13.

Allowable Subject Matter
Claims 1 – 11 and 28 – 43 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly discloses the combination of features including but not limited to:
(claim 1) a bullpup-shaped rifle ("BSR") able to expel an object comprising: a firing control unit ("FCU"), particularly one which is originally configured to be a serialized trigger mechanism via a striker for a pistol, configured to be removable from the pistol, able to facilitate launching a directional object when a trigger of the FCU is pulled; particularly, a grip module 
(claim 28) a rifle having a magazine behind a trigger able to fire ammunition comprising: a firing control unit ("FCU"), particularly one which is originally configured to be a serialized trigger mechanism via a striker for a handgun, particularly, wherein the FCU is configured to be removable from the handgun and able to facilitate launching a directional object when a trigger of the FCU is pulled; particularly, a grip module having a shape resembling a grip module of a carbine rifle containing a grip, an FCU housing, and, particularly, a rear stabilizing connector, wherein the FCU housing is configured to a predefined dimension for refitting the FCU to the grip module for its launching mechanism, particularly, wherein the grip is configured to be hollow for receipt of a magazine and able to guide objects inside the magazine to the serialized trigger mechanism for firing; particularly, a carbine rear attachment, coupled to the rear stabilizing connector for enhancing stability, configured to have a magazine port for receiving a magazine; and, particularly, a bolt and barrel assembly containing a barrel and a bolt situated above the FCU inside of the grip module for facilitating firing of the object; and,
(claim 37) a gun resembling an MP9 rifle able to fire ammunition comprising: particularly, a firing control unit ("FCU") originally fabricated for a handgun as a serialized trigger mechanism for a pistol, wherein the FCU is separated from the pistol for facilitating launching a directional object when a trigger of the FCU is pulled; particularly, a grip module having a shape resembling a grip module of an MP9 containing a grip, an FCU housing, and a rear stabilizing connector, particularly, wherein the grip is configured to be hollow for receipt of a magazine and able to guide objects inside the magazine to the serialized 6Attorney Docket No.: 1165.P0002US (1CIP) trigger mechanism for firing, wherein the FCU housing is configured to refit the FCU which is separated from the pistol for its launching mechanism, particularly, wherein the grip module contains a serial number window which is located in such a way that when the FCU is inserted in the FCU housing, an original serial number of the FCU shows through the serial number window; and, particularly, an MP9 rear attachment coupled to the rear stabilizing connector for enhancing stability of MP9 rifle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
25-Feb-21